Citation Nr: 1447266	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  12-08 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for diabetes mellitus type II (DM), to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1969 to September 1990.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.


FINDINGS OF FACT

1.  The Veteran served in the deep offshore waters of Vietnam and there is no suggestion that he ever set foot on land in Vietnam at any time during his military service, or that his ship ever docked to the land of Vietnam while he was stationed on it.

2.  The Veteran is not presumed to have had in-service exposure to Agent Orange as the consequence of his service aboard the USS Cleveland off the coast of the Republic of Vietnam during the Vietnam Era, nor does the record otherwise establish herbicide exposure during service. 

3.  The competent and probative evidence does not establish or otherwise provide substantiation for a finding that the Veteran's diagnosed DM is etiologically related to military service; and it did not become manifest within one year of service separation.






CONCLUSION OF LAW

DM was not incurred in or aggravated by active military service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in July 2010.   Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and private treatment records have been obtained.  Research was also conducted 

While a VA medical opinion was not provided in this case, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case fails to establish that the Veteran was exposed to herbicides during his Vietnam service on either a direct or presumptive basis.  Because the Veteran's claim is entirely dependent on such exposure causing his diabetes mellitus, which manifested more than a decade after separation, there is no basis for triggering VA's duty to provide an examination with an opinion.   See Waters, 601 F.3d 1274.  The Veteran's representative has not argued to the contrary.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

Merits

The Veteran is seeking service connection for DM, which he believes is secondary to his alleged herbicide exposure during service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a). The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations. 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).

Pertinent law further provides that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  For purposes of application of this legal presumption, service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975. C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of § 3.307(a)(6)(iii) as requiring the service member's presence at some point on the landmass or the inland waters of Vietnam).  Inland waterways are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k. Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id.

It has been established that some offshore U.S. Navy and Coast Guard ships operated temporarily on Vietnam's inland waterways or docked to the shore; and, certain ships operated primarily on the inland waterways rather than offshore. Veterans who served aboard these ships qualify for the presumption of herbicide exposure.  Gun line ships, aircraft carriers, as well as supply and support ships are collectively referred to as the "Blue Water" navy because they operated on the blue-colored waters of the open ocean.  Although some Blue Water Navy destroyers were involved with enemy interdiction, the majority of those operations were conducted by smaller vessels based along the coast or within the river systems of South Vietnam.  These vessels are collectively referred to as the "Brown Water" navy because they operated on the muddy, brown-colored inland waterways of Vietnam.  In general, patrolling of close coastal waters and the larger rivers was conducted by 50-foot swift boats while patrolling of smaller rivers and waterways was carried out by 30-foot river patrol boats.  See Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era, Sept. 9, 2010 (letter issued by VA Compensation and Pension Service).

Although operations on the inland waterways of Vietnam were primarily conducted by Brown Water Navy and Coast Guard vessels, some larger Blue Water Navy vessels periodically entered the inland waterways to provide gunfire support or deliver troops or destroyers that entered a river such as the Saigon River in the southern delta area.  Following these temporary inland waterway operations, destroyers would return to patrolling the offshore gun line or travel farther out to sea for aircraft carrier escort duty.  A number of Blue Water Navy amphibious assault and supply vessels also periodically entered inland waterways to deliver troops for combat missions or supplies for units stationed on the rivers.  Id.

In order for the presumption of exposure to Agent Orange to be extended to a Blue Water Navy veteran, the evidence must show that a veteran's ship operated temporarily on the inland waterways of Vietnam or that a ship docked to the shore or a pier.  Id.

Furthermore, VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents.  Those diseases that are listed at 38 C.F.R. § 3.309(e) (including DM, type II) shall be presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

The provisions for presumptive service connection nonetheless do not preclude a claimant from establishing service connection with proof of actual direct causation, on the basis that his exposure to Agent Orange led to the development of the claimed disability after service.  See e.g., Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that the Veteran's DM did not manifest within a year after service, therefore it cannot be service connected on this presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  As for continuity of symptomatology since service, the Board emphasizes that no diagnosis of DM was noted at service discharge.  The VA medical records suggest that the Veteran's DM complaints did not begin until 2002, more than a decade after separation from service.  The Veteran has not reported that he experienced symptoms that were representative of diabetes mellitus continuously since service; therefore, there is no continuity of DM symptomatology since service.  38 C.F.R. § 3.303(b).  

The basis of the Veteran's claim that he is entitled to service connection for diabetes mellitus is his contention of in-service herbicide exposure.  As an initial point, the Veteran has not actually asserted that he ever set foot in Vietnam.  A close reading of his notice of disagreement and substantive appeal suggests that he was somehow exposed to herbicides while stationed aboard the USS Cleveland.  It is unclear whether he was alleging that his ship ventured into the inland waters, or whether he was somehow exposed by virtue of his work as a member of the medical staff.   However, the evidence of record, along with VA-recognized findings, does not support the conclusion that the USS Cleveland was a brown water ship that ventured into the inland waters of Vietnam, or that docked to the shore of Vietnam; at least while the Veteran was stationed aboard it.  Continuously updated non-exhaustive lists of U.S. Navy ships that have operated at some point in the inland waterways of Vietnam or else were moored at some location in the Republic of Vietnam, maintained by VA's Compensation & Pension (C&P) service, do not show that the USS Cleveland docked to the shore of Vietnam.  VA-recognized resources referenced by the Board include Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, The Dictionary of American Naval Fighting Ships and U.S. Naval Support Activity, Chu Lai (1964-1971). 

The Board has obtained a complete history of the USS Cleveland, and while clearly the ship participated in numerous operations within the vicinity of the Republic of Vietnam coast, there are absolutely no indications that these occurred within the inland waters or in proximity to the shore.  Even the evidence the Veteran submitted and the assertions he has made show that the Cleveland was in the Haiphong Harbor, a deep water harbor that would be considered blue water.  Clearly, the Cleveland itself remained far from the coast of Vietnam according to its history.  Even the Veteran himself does not claim that the Cleveland ever docked anywhere in Vietnam's harbors while he was on it or that he set foot in Vietnam for any reason.  The Board notes that the Veteran's representative asserts in the July 2014 Appellate Brief that the Commanding Officer of the Cleveland stated that on April 21, 1971 the Cleveland proceeded to DaNang, Vietnam to refuel and load cargo.  However, the Board takes notice that according to the Veteran's service personnel records, he was not aboard the USS Cleveland in April 1971.  Specifically, the Veteran's service personnel records reflect that the Veteran was aboard the Cleveland from August 1972 through January 1973.  As such, it is not shown that the Veteran ever had "boots on the ground" in Vietnam, and he has not argued otherwise.  It is not therefore presumed that the Veteran was exposed to herbicides.

The Veteran stated in his VA-Form 9 that it was strange that the Cleveland was not on a list of qualifying ships to be considered brown water ships, as he asserted the ship was close to the inland waters of Vietnam.  However, this list of ships is compiled using all available information that is known about each ship.  It is noted that the Veteran is not precluded from obtaining and presenting evidence to show that the Cleveland was in the inland waters, but the absence of the ship on the list means that the list does not establish herbicide exposure in the Veteran's case.

As such, the Board cannot concede that the Veteran was presumptively exposed to herbicides simply by virtue of his presence on the USS Cleveland.

Nevertheless, even when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, his claim must be reviewed to determine whether service connection can be established on another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, the Board will adjudicate the Veteran's claim on a theory of direct entitlement to service connection.  Unfortunately, this too fails to show that service connection is warranted for DM.

The evidence of record shows that the Veteran has a current diagnosis of DM.  However, the service and post-service treatment records do not show that the Veteran was diagnosed with DM either in service or for many years thereafter.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  The Veteran's service treatment records are silent for any DM, and the Veteran's separation physical did not detect any diabetes.  The Veteran reported first receiving treatment for DM in the early 2000s (he separated from service in 1990).  Specifically, the Veteran had been "newly diagnosed" with diabetes in January 2004.   Moreover, the evidence of record is void of a medical opinion which even suggests that the Veteran's DM either began during or was otherwise caused by his military service, aside from the assertion that it is presumptively related to alleged herbicide exposure (or to his DM).  Therefore, although the Veteran currently suffers from DM, the evidence of record fails to indicate that he had any in-service incurrence of the disease, or that his DM was in any way related to any disease or injury he suffered in-service.  

As described, while the Veteran has DM, the evidence does not establish that it began during or were otherwise caused by the Veteran's military service; and the weight of evidence is against a finding that the Veteran was exposed to herbicides during service.

As such, the criteria for service connection have not been met, and the Veteran's claim is denied.


ORDER

Service connection for DM is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


